Citation Nr: 0935278	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a spinal 
disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to 
February 1975.  She also had periods of active duty for 
training (ACDUTRA), including from February 5, 1999, to 
February 17, 1999.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she suffered injuries in a fall 
aboard a ship during a period of ACDUTRA in Norway in 
February 1999.  Specifically, she contends that she injured 
her right arm and cervical spine in the fall and that these 
injuries served to aggravate a preexisting migraine headache 
condition.  

The service treatment records, including those pertaining to 
her Reserves duty, do not document a fall or any report of 
injuries during the February 1999 period of ACDUTRA.  The 
Veteran is nonetheless competent to report that she suffered 
such a fall, and the Board will concede that she did so; in 
this regard, the Board notes that a March 1999 private 
treatment record noted the Veteran reported that she "fell 1 
month ago."  

A May 1994 annual reserves examination noted migraine 
headaches.  An October 1998 private treatment record noted 
complaints of recurrent headaches.  A November 2000 record 
noted complaints of headaches, "she has had these on and off 
for seven years, but has been especially bad the past 
month."  In December 2000, the Veteran reported a ten year 
history of headaches.  "Initially they were occurring two 
times a week.  They are now occurring 20 days out of the 
month."  The examiner diagnosed migraine headaches and 
chronic neck pain.  She was started on Norvasc.  MRI in 
January 2001 showed posterior disc protrusion/herniation at 
the C5-6 level accentuated slightly to the left abutting the 
cord.  A March 2001 treatment record noted that the Veteran 
reported neck pain for about ten years, and admitted to 
multiple whiplash injuries in the past.  A March 2001 record 
noted that the Veteran, who had been having 20 headaches per 
month, was down to one headache every two months or so.  An 
October 2003 treatment record noted right elbow pain and 
tingling in the middle two fingers.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2008).  Active duty for training is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any right arm, cervical spine, and 
headache disabilities.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should conduct a thorough 
examination of the Veteran and provide a 
diagnosis for any right arm, cervical 
spine, and headache-related pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

a) Does the Veteran have a current chronic 
disability of the right arm?  If so, it at 
least as likely as not that any currently 
diagnosed right arm disorder had its onset 
during the Veteran's period of ACDUTRA in 
February 1999?

b) Does the Veteran have a current chronic 
disability of the cervical spine?  If so, 
is it at least as likely as not that any 
currently diagnosed cervical spine 
disorder had its onset during the 
Veteran's period of ACDUTRA in February 
1999?  

c) Does the Veteran have a current 
disability due to in-service aggravation 
of migraine headaches?  If so, is it at 
least as likely as not that any currently 
diagnosed migraine headache disorder is 
caused or aggravated by the claimed right 
arm and/or neck injury or otherwise by the  
Veteran's period of ACDUTRA in February 
1999?

A rationale for all opinions expressed 
should be provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If a claim remains denied, the RO 
should issue a supplemental statement of 
the case and afford the Veteran and her 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




